Citation Nr: 1819365	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for benign tumor, left leg.  

2.  Entitlement to an increased evaluation in excess of 0 percent for bilateral hearing loss. 

3.  Entitlement to an increased evaluation in excess of 20 percent for intratesticular cyst right testes, now claimed as chronic prostatitis with recurrent prostatic infections, intratesticular cyst of right testes, and epididymitis of left testes. 

4.  Entitlement to service connection for a lumbar spine condition. 

5.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

6.  Entitlement to service connection for benign tumor, left armpit, left arm, left side of neck, and left leg, to include as due to herbicide exposure. 

7.  Entitlement to service connection for inflammatory lid disease with dry eyes, corneal arcus, cataracts and uncorrected astigmatism and presbyopia, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.

The issues of increased evaluation in excess of 0 percent for bilateral hearing loss;  increased evaluation in excess of 20 percent for intratesticular cyst right testes, now claimed as chronic prostatitis with recurrent prostatic infections, intratesticular cyst of right testes, and epididymitis of left testes; service connection for a lumbar spine condition; and service connection for benign tumor, left armpit, left arm, left side of neck, and left leg, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed January 1970 rating decision, the RO denied service connection for benign tumor, left leg, because the evidence failed to demonstrate that the current diagnosed disorder had onset during service or was etiologically related to service. 

 2. The additional evidence received since the January 1970 rating decision is new and material to reopen service connection for benign tumor, left leg.

3.  The Veteran served at U-Tapao Royal Thai Navy Airfield in Thailand, from January 1968 to December 1968 and is presumed to have been exposed to herbicides during this service.

4.  The Veteran has diabetes mellitus, type II, that is related presumptively to his in-service herbicide exposure.

5.  The Veteran has inflammatory lid disease with dry eyes, corneal arcus, cataracts and uncorrected astigmatism and presbyopia, which is proximately due to his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. The January 1970 rating decision which denied service connection for benign tumor, left leg, became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. The evidence received subsequent to the January 1970 rating decision is new and material to reopen service connection for benign tumor, left leg.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2017).

3.  Diabetes mellitus, type II, is presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2017).

4.  Service connection for inflammatory lid disease with dry eyes, corneal arcus, cataracts and uncorrected astigmatism and presbyopia, as secondary to the Veteran's service-connected diabetes mellitus, type II, is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened.  Once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512  .

Service connection for benign tumor, left leg, was previously denied in an unappealed January 1970 rating decision because the evidence of record failed to demonstrate that the current diagnosed disorder was directly related to the Veteran's period of service.  The Veteran did not submit a notice of disagreement nor was additional evidence received within one year of the January 1970 rating decision and the decision became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

In his appeal, the Veteran raised a new theory of entitlement for service connection for benign tumor, left leg, as being related to herbicide exposure.  The Veteran also claimed that chemical and insecticide exposure caused him to develop the tumor on his left leg.  See May 2014 Form 9, p. 5.  In support of these contentions, the Veteran submitted new articles and testimony regarding herbicide and chemical exposure.  See May 2014 correspondence.  The Board finds that the evidence received since the January 1970 rating decision in regard to such exposure is material.  Accordingly, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for benign tumor, left leg, has been received.  See 38 C.F.R. § 3.156.

For purposes of efficiency, the Board will include the newly-opened claim for benign tumor, left leg, with the existing claim for benign tumor, left armpit, left arm, and left side of neck discussed in the remand section below.   

Service Connection

Generally, service connection is warranted when a claimant shows:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  The diseases that are listed at 38 C.F.R. § 3.309(e), including diabetes mellitus, type II, and soft tissue sarcoma, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

In addition, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Additionally, the Board notes that with respect to all claims, if there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Diabetes Mellitus, Type II

The Veteran contends that he developed diabetes mellitus, type II, as a result of herbicide exposure while working on the flight line and in the hangar while stationed at U-Tapao Royal Thai Navy Airfield.  He specifically contends that his responsibilities on the flight line and in the hangar placed him near the perimeter of the base.  As noted above, diabetes mellitus, type II, is a presumptive disease.  38 C F R § 3.309(e).  The medical evidence of record indicates that the Veteran was diagnosed with diabetes mellitus, type II, in September 2009.  See June 2010 VA examination, p. 2.  Therefore the pivotal issue is whether or not the Veteran was exposed to herbicides.

Service personnel records reflect that the Veteran served at U-Tapao Royal Thai Navy Airfield from January 1968 to December 1968.  His MOS was aircraft fuel system mechanic.  See December 2014 service treatment records, p. 3.   

The Veteran contends that his duties as an aircraft fuel system mechanic during this period of service were primarily performed in the hangar and on the flight line at U-Tapao Royal Thai Navy Airfield.  Specifically, the Veteran contends that the hangar was close to the perimeter of the airfield and that herbicides would be blown into the hangar when sprayed.  Also, the Veteran stated that he would walk up to the perimeter of the base to see the guard dog personnel by the perimeter.  See December 2016 hearing transcript, p. 17; May 2014 form 9, p. 4.  Additionally, the Veteran also stated that he would have to travel daily on a road alongside the base perimeter to get to the flight line to go to work.  The Veteran stated that he worked on B-52 aircraft on the flight line near the defoliated perimeter of the U-Tapao airfield.  In support of this contention, the Veteran provided aerial maps and pictures of the base which purportedly depicts these areas.  See May 2014 correspondence; May 2014 statement in support of claim.  The Veteran essentially claims that he was exposed to herbicides during this service due to the close proximity of the flight line and hangar to the base perimeter. 

Notably, the Veteran is competent to state that he had significant exposure to the base perimeter while stationed at U-Tapao Royal Thai Navy Airfield in Thailand.  The Board finds that the Veteran's MOS and lay testimony regarding his duties in service are consistent with work around the perimeter of the base during the Vietnam era.  Moreover, his service personnel records document that he performed duties on the flight line while serving at the airfield, to include repairing fuel systems on B-52D and KC-135 aircraft.  See December 2014 service treatment records, p. 8.  His contention that he worked in close proximity to the base perimeters, while not confirmed by official service records, have been consistent since he filed his claim, and his descriptions in this regard are similar to the photographic evidence he provided.  While his MOS is not specifically mentioned in the May 2010 C&P bulletin as one indicative of service around the perimeter, the Board finds the Veteran's testimony with respect to his duties to be credible.  The Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran was exposed to herbicides, and as a result, the Veteran shall be given the benefit of the doubt.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102; Ortiz, 274 F.3d at 1365.  As a result, the Veteran is presumed to have been exposed to herbicides during his service at U-Tapao Royal Thai Navy Airfield.

In light of the foregoing, the Board finds that the Veteran was exposed to herbicides while stationed at U-Tapao Royal Thai Navy Airfield in Thailand, and he subsequently manifested diabetes mellitus, type II, to a compensable degree after separation from service.  

Given these facts, the Board concludes that service connection for diabetes mellitus, type II, is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Inflammatory Lid Disease with Dry Eyes, Corneal Arcus, Cataracts and Uncorrected Astigmatism and Presbyopia

Regarding the Veteran's eye claim, the Veteran complained of a persistent left eyelid problem in service in April 1968.  The Veteran also complained of an eye condition at his exit physical in December 1968.  Within a year of leaving service, in November 1969, the Veteran listed an eye condition on a Report of Medical Examination for Disability Evaluation.  

An October 2010 VA examination diagnosed the Veteran with inflammatory lid disease (Meibomian Gland Dysfunction) with dry eyes, corneal arcus, cataracts, and uncorrected astigmatism and presbyopia.  The examiner opined that the Veteran's current eye condition was, with 50/50 probability, related secondarily to the Veteran's diabetes.  However, the examiner explained that the cataract presentation between the two eyes is so different that diabetes alone could not be the sole or primary cause of the cataracts.  The examiner noted that a history of trauma or a history of taking certain medications could also incite the development of these types of cataracts.  The examiner concluded that the effect of the Veteran's eye condition had a non-contributory effect on his usual occupation and his daily activities.

Since the Veteran is now service-connected for diabetes, the Board finds that the October 2010 VA opinion is probative with respect to his eye disability claim.  As the October 2010 VA examiner opined that the Veteran's current eye disability had a 50/50 probability of being in part related to his diabetes mellitus, type II, the Board finds that the evidence is in relative equipoise, and the benefit of the doubt goes to the Veteran.  

As such, service connection is warranted for dry eyes, corneal arcus, cataracts and uncorrected astigmatism and presbyopia as secondary to service-connected diabetes mellitus, type II.


ORDER

New and material evidence having been received, the petition to reopen the previously denied claim for service connection benign tumor, left leg, is granted.

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is granted.

Entitlement to service connection for inflammatory lid disease with dry eyes, corneal arcus, cataracts and uncorrected astigmatism and presbyopia, to include as secondary to diabetes mellitus, type II, is granted.



REMAND

For the reasons set forth below, further development is required prior to adjudicating the Veteran's claims for increased evaluation in excess of 0 percent for bilateral hearing loss; increased evaluation in excess of 20 percent for intratesticular cyst right testes, now claimed as chronic prostatitis with recurrent prostatic infections, intratesticular cyst of right testes, and epididymitis of left testes; service connection for a lumbar spine condition; and service connection for benign tumor, left armpit, left arm, left side of neck, and left leg.

Regarding the Veteran's two increased ratings claims, the Board will begin with evaluating the hearing loss claim.  The Veteran has testified that his service-connected hearing loss has progressively worsened since he was initially rated in December 2010.  See May 2014 form 9, p. 2; December 2016 hearing transcript, pp. 3-4.  Also, the Veteran's wife testified that the Veteran's hearing loss had worsened over the previous 5 years and that the Veteran now had difficulty following conversations and understanding words clearly.  See May 2014 statement in support of claim, p. 1.  

The Board finds that the Veteran and his wife have credibly testified that his hearing loss has worsened.  While the Veteran testified that he had a current audiology examination conducted in June 2016, review of the claims file finds no such examination.  As such, in spite of credible testimony of worsening hearing, the Veteran does not have a current examination regarding the severity of his hearing loss and a new VA examination is warranted.

Regarding the Veteran's claim for an increased rating for intratesticular cyst right testes, now claimed as chronic prostatitis with recurrent prostatic infections, intratesticular cyst of right testes, and epididymitis of left testes, the March 2017 rating decision granted the Veteran entitlement to service connection for epididymitis of left testes.  The RO then merged this new service connection grant with the Veteran's previously service-connected intratesticular cyst of right testes claim and previously service-connected chronic prostatitis with recurrent prostatic infections claim.  The RO then granted a combined 20 percent rating for this merged claim.  

However, the January 2017 C&P examination in support of the March 2017 rating decision was limited to an evaluation of the Veteran's left testes for service connection purposes.  The Veteran nevertheless has testified that the condition in both his left and right testes has worsened, stating that both the left and right testes now have bumps and that he experiences pain, throbbing , and great discomfort when driving on long trips.  In spite of these complaints, no biopsy on the Veteran's condition has yet been done.  See December 2016 hearing transcript, p. 6; January 2017 C&P examination, pp. 3, 8. 

In fact, the Veteran's right testes were last evaluated in June 2010 when he initially received service connection.  Furthermore, it is unclear as to whether the Veteran's complaints of a worsening condition extends to the Veteran's service-connected chronic prostatitis that also was last evaluated in June 2010.  Finally, review of the other medical evidence in the claims file found no evidence regarding the current severity of the Veteran's right testes and chronic prostatitis.  

As such, in spite of the Veteran's consistent and credible testimony of the worsening of his right testes and the uncertainty regarding whether his chronic prostatitis has also worsened, the Veteran does not have a current examination regarding the severity of his merged claim for intratesticular cyst right testes, now claimed as chronic prostatitis with recurrent prostatic infections, intratesticular cyst of right testes, and epididymitis of left testes, and a new VA examination is warranted.

Regarding the Veteran's service connection claims, the Board will begin with an evaluation of the Veteran's claim for a lumbar spine condition.  The Veteran has a current back disability of rotatory lumbar dextroscoliosis, grade 1 degenerative spondylolisthesis at L4-5, and multilevel spondylosis with some abnormal alignment of the vertebrae and arthritis.  See March 2017 CAPRI records, p. 28.  

Regarding an in-service injury, at the December 2016 hearing, the Veteran testified that he injured his back while repairing a fuel line while lying on the back of bomb fins in a B-52 aircraft on active duty in around 1965 or 1966.  The Veteran believes that his current diagnosed lumbar spine disorder is related to this in-service injury.  See December 2016 hearing transcript, pp. 9-10; March 2011 correspondence.  While the Veteran stated that he vaguely remembered going to see a doctor after this back injury, his service treatment records show no such entry and his December 1968 exit physical showed no indication of a back injury

Nevertheless, the Veteran testified at the hearing that his back problems have progressively worsened over the years since his period of service.  Indeed, the claims file indicates consistent back complaints since service.  For example, the Veteran noted a back condition on a November 1969 Report of Medical Examination for Disability Evaluation.  In May 1972 and September 1973, the Veteran again complained of back problems.  In January 1974, the Veteran complained of back pain after a motor vehicle accident.  The Veteran testified that in 1975 a back examination he received for a job in an unspecified school district contained a record of his back complaints.  In June 1984, September 1985, January 2000, August 2000, the Veteran complained of back pain.

Since the Veteran's claims file contains a current back diagnosis, an alleged in-service injury, and consistent back complaints since service, a new VA examination is needed to obtain a medical opinion on the nature and etiology of his claimed lumbar spine condition.  

Regarding the Veteran's service connection claim for benign tumor, left armpit, left arm, left side of neck, and left leg, the Veteran's medical treatment records note a current diagnosis of lipoma, or soft tissue tumors, from May 2012.  See March 2017 CAPRI records, p. 289.  However, the Veteran's service treatment records are silent for the complaint, diagnosis, or treatment of tumors in service.

As noted above, the Veteran contends that he has had tumors develop since service as a result of herbicide exposure in service.  See May 2014 form 9, p. 4.  At the December 2016 hearing, the Veteran testified that a doctor told him that he has soft tissue sarcoma.  Soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) is entitled to presumptive service connection under 38 C.F.R. 3.309(e) due to herbicide exposure.  As noted above, the Board has found that the Veteran was exposed to herbicides while stationed at the U-Tapao Royal Thai Navy Airfield in 1968.  

Since the Veteran has a possibly conflicting tumor diagnosis, a new VA examination is necessary to obtain a medical opinion on the nature and etiology of his claimed benign tumor, left armpit, left arm, left side of neck, and left leg.  Specifically, the VA examination must include an opinion as to whether the Veteran has a diagnosis of soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) in order to determine if the Veteran is entitled to presumptive service connection due to herbicide exposure.  

Regarding a direct service connection claim for benign tumor, as noted above, the Veteran has a current tumor diagnosis, but no contemporaneous evidence of any in-service tumor complaints, diagnosis, or treatment.  However, there is evidence that the Veteran had a left leg tumor shortly after service.  See November 1969 VA examination; January 1970 rating decision.  Also, the Veteran has testified he had a left leg tumor removed in 1970 and that he has developed tumors since service on other areas of his body, to include his left arm, left arm pit, and the left side of his back.  See January 2009 report of general information; April 2010 statement in support of claim; March 2011 correspondence.  In light of the foregoing, the Board finds that a VA examination for a direct service connection opinion is likewise warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, including the Long Beach Veterans Affairs Medical Center (VAMC); the Loma Linda VAMC; Kaiser Permanente Hospital in Harbor City, California; and a back examination for an unspecified school district conducted in or around 1975 for employment purposes.

2.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected hearing loss.  The claims file should be made available to and reviewed by the examiner.  All symptoms should be reported in detail.  

All relevant tests and studies should be undertaken, to include the Maryland CNC speech discrimination test.  All findings should be reported in detail.  The examiner must also fully describe the functional effects of the Veteran's hearing loss.
 
3.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected intratesticular cyst right testes, now claimed as chronic prostatitis with recurrent prostatic infections, intratesticular cyst of right testes, and epididymitis of left testes.  The claims file should be made available to and reviewed by the examiner.  All symptoms should be reported in detail.  

All relevant tests and studies should be undertaken.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected intratesticular cyst right testes, now claimed as chronic prostatitis with recurrent prostatic infections, intratesticular cyst of right testes, and epididymitis of left testes.  A complete rationale should accompany any opinion provided.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine condition.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should specifically acknowledge and consider the lay evidence of the Veteran regarding his symptoms, to include onset and continuity. The examiner is requested to set forth all manifestations of the lumbar spine condition.

The examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any lumbar spine condition was incurred in, or aggravated by, the Veteran's active duty military service.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his benign tumor, left armpit, left arm, left side of neck, and left leg.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should specifically acknowledge and consider the lay evidence of the Veteran regarding his symptoms, to include onset and continuity.  The examiner is requested to set forth all manifestations of the his benign tumor, left armpit, left arm, left side of neck, and left leg.

(a)  The examiner must provide an opinion as to whether the Veteran's benign tumor, left armpit, left arm, left side of neck, and left leg, includes a diagnosis for soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).   

(b) If the Veteran does not have a diagnosis for soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any benign tumor, left armpit, left arm, left side of neck, and left leg was incurred in, or aggravated by, the Veteran's active duty military service.

6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


